DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/18/2020 and 2/19/2021 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennedy et al. (US 2018/0088351).
Regarding Claim 1, Kennedy discloses a contact lens (Fig. 1A and Fig. 1B, 110, Paragraph 0029) comprising: a lens section (Fig. 1A, Fig. 1B, and Fig. 1C, 120, Paragraph 0030) to be worn on an eyeball; a communication electrode (Paragraph 0036, lines 12-15, electrodes of an electrophysiological sensor) that is provided in the lens section; a sensor device (Paragraph 0036, lines 12-20, Fig. 1A, sensor 160) that is provided in the lens section; a controller (Paragraph 0035, Fig. 1A, controller 150) that is provided in the lens section, and supplies electric power (Paragraph 0035, Fig. 1A, controller 150, lines 1-5) to the communication electrode, while outputting a signal corresponding to information acquired by the sensor device to the communication electrode (Paragraph 0036, lines 12-20, bioelectrical signal); and a shield layer (Paragraph 0035, lines 10-13, conductive electrodes can be the interconnects 151 or the loop antenna 170) that is provided in the lens section, and is provided at a position facing at least one of the sensor device, the controller, or the communication electrode (Paragraph 0035, lines 10-15, an electrochemical battery would face the sensor device, the controller, and the communication electrode).
Regarding Claim 2, Kennedy discloses as is set forth above and further discloses wherein the shield layer is provided mainly in a region facing a pupil when the lens section is worn on the eyeball, and includes a transparent conductive material (Paragraph 0023, lines 13-15).
Regarding Claim 4, Kennedy discloses as is set forth above and further discloses wherein the shield layer is provided mainly 32SP369630in a region other than a region facing a pupil (Fig. 1A, the interconnects 151 and the loop antenna 170 are in the periphery and away from the center of the lens where the pupil is located) when the lens section is worn on the eyeball, and includes a conductive carbon or a metal (Paragraph 0050, indium tin oxide).
Regarding Claim 5, Kennedy discloses as is set forth above and further discloses wherein the communication electrode is provided mainly in a region other than the region facing the pupil when the lens section is worn on the eyeball (Fig. 1A, the interconnects 151 and the loop antenna 170 are in the periphery and away from the center of the lens where the pupil is located) and includes a conductive carbon wiring line or a metal wiring line (Paragraph 0050, indium tin oxide).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 2018/0088351) in view of Gutierrez et al. (US 2018/0231801).
Regarding Claim 10, Kennedy discloses the(a) contact lens (Fig. 1A and Fig. 1B, 110, Paragraph 0029) comprising: a lens section (Fig. 1A, Fig. 1B, and Fig. 1C, 120, Paragraph 0030) to be worn on an eyeball; a communication electrode (Paragraph 0036, lines 12-15, electrodes of an electrophysiological sensor) that is provided in the lens section; a sensor device (Paragraph 0036, lines 12-20, Fig. 1A, sensor 160) that is provided in the lens section; a controller (Paragraph 0035, Fig. 1A, controller 150) that is provided in the lens section, and supplies electric power (Paragraph 0035, Fig. 1A, controller 150, lines 1-5) to the communication electrode, while outputting a signal corresponding to information acquired by the sensor device to the communication electrode (Paragraph 0036, lines 12-20, bioelectrical signal); and a shield layer (Paragraph 0035, lines 10-13, conductive electrodes can be the interconnects 151 or the loop antenna 170) that is provided in the lens section, and is provided at a position facing at least one of the sensor device, the controller, or the communication electrode (Paragraph 0035, lines 10-15, an electrochemical battery would face the sensor device, the controller, and the communication electrode).
Kennedy does not further disclose a communication system provided with a contact lens and a wearable apparatus.
However Gutierrez, in the same field of endeavor, teaches a communication system provided with a contact lens and a wearable apparatus (Fig. 4, external reader 405 can be a special-purpose device configured to be worn relatively near the wearer’s eye), Paragraph 0054), for the purpose of providing a low-power wireless signal to communicate with an electronic contact lens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Kennedy with a communication system provided with a contact lens and a wearable apparatus of Gutierrez, for the purpose of providing a low-power wireless signal to communicate with an electronic contact lens.
Allowable Subject Matter
Claims 3 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or teach of a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the communication electrode is provided mainly in a region facing the pupil when the lens section is worn on the eyeball, and includes a transparent conductive wiring line, a wiring line that includes a low- reflectance material, or a wiring line in which at least one surface of a top surface, a side surface, or a bottom surface of a layer including a high-reflectance material is covered with a layer including a low-reflectance material.
Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the communication electrode comprises a first partial electrode that is provided mainly in a region facing a pupil when the lens section is worn on the eyeball. and a second partial electrode that is provided mainly in a region other than the region facing the pupil when the lens section is worn on the eyeball, and in the shield layer, a portion facing the first partial electrode includes a transparent conductive material. and a portion facing the second partial electrode includes a conductive carbon or a metal.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the controller uses a noise signal acquired by the shield layer to reduce noise included in a signal acquired from an external apparatus through the communication electrode.
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the communication electrode includes a plurality of wiring lines adjacent to each other with a predetermined gap in between, the plurality of wiring lines has a narrowed portion in which the gap narrows locally, and the shield layer is provided in a region facing the communication electrode, and has an opening at a position facing the narrowed portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Langford et al. (US 2020/0064660), Kumar (US 11,351,447), Tran et al. (US 2022/0001134), Kim et al. (US 2019/0250432), Etzkorn et al. (US 2019/0235281), Etzkorn et al. (US 2017/0255030), Linhardt et al. (US 2015/0183173), and Biederman et al. (US 2015/0005604) are cited to show similar contact lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872